PER CURIAM.
We reverse the trial court’s order ratifying a general master’s report and rejecting appellant’s exceptions to the report.
The record reflects that the appellant did not consent to a referral to the master. Nor was there any conduct on his part constituting a waiver of the referral. To the contrary, there is unrefuted evidence that he orally objected. See Bathurst v. Turner, 533 So.2d 939 (Fla.3d DCA 1988); Fla.R.Civ.P. 1.490(c). It was error to ratify the report and reject the exceptions in the absence of a transcript or adequate written record of the master’s hearing. Fla.R. Civ.P. 1.490(f).
STONE, WARNER and POLEN, JJ., concur.